Exhibit 10.2

 

 

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of May 13, 2015

among

NORTHERN OIL AND GAS, INC.,

as Borrower,

ROYAL BANK OF CANADA,

as Administrative Agent,

and

The Lenders Party Hereto

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 13, 2015, is by and among Northern Oil and Gas,
Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.

R E C I T A L S:

WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, the Fourth Amendment dated as of
September 30, 2013, the Fifth Amendment dated as of April 7, 2015 and as the
same may be further amended, modified, supplemented or restated from time to
time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below; and

WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement and (ii) take such other actions as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.

ARTICLE II

Amendments to Credit Agreement

Section 2.01 Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by adding the following definition where
alphabetically appropriate:

“Sixth Amendment Effective Date” means May 13, 2015.

Section 2.02 Amendment to Section 2.07(e)(iii). Section 2.07(e)(iii) of the
Credit Agreement is hereby amended to delete each reference to “(other than
Permitted Additional Debt that constitutes a Permitted Refinancing)” in such
Section and insert in each place therefor

 

1



--------------------------------------------------------------------------------

“(other than Permitted Additional Debt incurred pursuant to Section 9.02(g) or
that constitutes a Permitted Refinancing)”.

Section 2.03 Amendments to Section 9.01 of the Credit Agreement.

(a) Section 9.01(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) Ratio of EBITDAX to Interest. The Borrower will not permit, as of the last
day of any fiscal quarter, its ratio of EBITDAX to interest expense (determined
in accordance with GAAP) for the four fiscal quarters then ended to be less than
2.5 to 1.0; provided however, if, in accordance with GAAP, the Borrower realizes
any non-cash charges categorized as interest expense (including any such charges
resulting from the accelerated realization of amortizing fees paid to the
Administrative Agent or any Lender in connection with this Agreement in any
given fiscal quarter as a result of a Borrowing Base reduction), then such
non-cash charges shall be excluded from the calculation of interest expense for
purposes of this Section 9.01(c).”

Section 2.04 Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of
the Credit Agreement is hereby amended by inserting the following clause (g) at
the end of such Section:

(g) Permitted Additional Debt incurred after the Sixth Amendment Effective Date,
the principal amount of which does not exceed $250,000,000 and any guarantees
thereof; provided that (i) the Borrower shall have furnished to the
Administrative Agent and the Lenders prior written notice of its intent to incur
such Permitted Additional Debt, the amount thereof, and the anticipated closing
date, together with copies of drafts of the material definitive documents
therefor promptly after such drafts are available and, when completed, copies of
the final versions of such material definitive documents and (ii) at the time of
incurring such Permitted Additional Debt (A) no Default has occurred and is then
continuing, (B) no Default would result from the incurrence of such Permitted
Additional Debt after giving effect to the incurrence of such Permitted
Additional Debt (and any concurrent repayment of Debt with the proceeds of such
incurrence), and (C) after giving effect to the incurrence thereof (and any
concurrent repayment of Debt with the proceeds of such incurrence), the Borrower
is in pro forma compliance with the financial covenants contained in
Section 9.01.

ARTICLE III

[Reserved]

ARTICLE IV

Conditions Precedent

This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Sixth Amendment
Effective Date”):

 

2



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and the Required Lenders, in such numbers as
the Administrative Agent or its counsel may reasonably request; and

(b) the Administrative Agent and the Lenders shall have received all fees due
and payable on or prior to the effectiveness hereof as provided in any Loan
Document, including reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent).

ARTICLE V

Representations and Warranties

The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

(a) Each of the representations and warranties made by the Borrower under the
Credit Agreement and each other Loan Document is true and correct on and as of
the actual date of execution of this Amendment by the Borrower, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

(b) At the time of, and immediately after giving effect to, this Amendment, no
Default has occurred and is continuing.

(c) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by the Borrower.

(d) This Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(e) The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including the members or any class of directors of the Borrower or any other
Person, whether interested or disinterested), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any

 

3



--------------------------------------------------------------------------------

Property of the Borrower or any of its Subsidiaries (other than the Liens
created by the Loan Documents).

ARTICLE VI

Miscellaneous

Section 6.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended. Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to the Administrative Agent and/or
the Lenders whether under the Credit Agreement, the other Loan Documents, at law
or otherwise. All references to the Credit Agreement shall be deemed to mean the
Credit Agreement as modified hereby. The parties hereto agree to be bound by the
terms and conditions of the Credit Agreement and Loan Documents as amended by
this Amendment, as though such terms and conditions were set forth herein. Each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Amendment, and each reference herein or in any
other Loan Documents to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement as amended and modified by this Amendment.

Section 6.02 Governing Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

Section 6.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Amendment are inserted for convenience only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof. The
statements made and the terms defined in the recitals to this Amendment are
hereby incorporated into this Amendment in their entirety.

Section 6.04 Entire Agreement. This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.

Section 6.05 Loan Document. This Amendment is a Loan Document executed under the
Credit Agreement, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto.

 

4



--------------------------------------------------------------------------------

Section 6.06 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.

Section 6.07 Successors. The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.

(Remainder of page intentionally left blank.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

NORTHERN OIL AND GAS, INC., as the Borrower By:

/s/ Tom Stoelk

Name: Tom Stoelk Title: Chief Financial Officer

 

SIGNATURE PAGE

SIXTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:

/s/ Rodica Dutka

Name: Rodica Dutka Title: Manager, Agency ROYAL BANK OF CANADA, as a Lender By:

/s/ Don J. McKinnerney

Name: Don J. McKinnerney Title: Authorized Signatory SUNTRUST BANK, as a Lender
By:

/s/ Shannon Juhan

Name: Shannon Juhan Title: Director BMO HARRIS FINANCING, INC., as a Lender By:

/s/ Melissa Guzman

Name: Melissa Guzman Title: Vice President KEYBANK NATIONAL ASSOCIATION, as a
Lender By:

/s/ George E. McKean

Name: George E. McKean Title: Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, as a Lender By:

/s/ Todd Anderson

Name: Todd Anderson Title: Vice President

 

SIGNATURE PAGE

SIXTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By:

/s/ Vaughn Buck

Name: Vaughn Buck Title: Executive Vice President By:

/s/ Aidan Lanigan

Name: Aidan Lanigan Title: Senior Vice President CAPITAL ONE, NATIONAL
ASSOCIATION, as a Lender By:

/s/ Robert James

Name: Robert James Title: Director BOKF, NA dba BANK OF OKLAHOMA, as a Lender
By:

/s/ Parker Heikes

Name: Parker Heikes Title: Vice President BRANCH BANKING & TRUST COMPANY, as a
Lender By:

/s/ James Giordano

Name: James Giordano Title: Vice President CADENCE BANK, N.A., as a Lender By:

/s/ Steven Taylor

Name: Steven Taylor Title: Vice President

 

SIGNATURE PAGE

SIXTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:

/s/ Alan Dawson

Name: Alan Dawson Title: Director ING CAPITAL LLC, as a Lender By:

/s/ Juli Bieser

Name: Juli Bieser Title: Managing Director By:

/s/ Scott Lamoreaux

Name: Scott Lamoreaux Title: Director FIFTH THIRD BANK, as a Lender By:

/s/ Thomas Kleiderer

Name: Thomas Kleiderer Title: Director

 

SIGNATURE PAGE

SIXTH AMENDMENT TO CREDIT AGREEMENT